Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants’ remarks regarding prior 112 rejection of claims 1, 7 and 8 and its respective dependent claims:

    PNG
    media_image1.png
    129
    785
    media_image1.png
    Greyscale

	The examiner appreciates the amendments made to the claims, but these amendments now raise further issues. Hence, the claims are now rejected under new grounds of rejection as posted in the updated office action below.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 7-9, 13, 14 and 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way 
Claim 1 states in lines 7-9, “a first optical switch configured to switch, the first signal light and the second signal light…” and further states in lines 10-12, “a second optical switch configured to output the resultant signal light and a signal light output from the multiplexer/demultiplexer”. According to Fig. 11 of the submitted disclosure, a first optical switch, is configured to switch a first signal light 500 (by optical switch 151) or a second signal light 510 (by optical switch 152). Neither 151 nor 152 is configured to switch the first signal light and the second signal light. Furthermore, a second optical switch 153 of Fig. 11 outputs either the output from 110 or the outputs 121/122/123. The optical switch 153 is not a multiplexer.
	Claim 2 is also rejected under 112a by way of dependence.
	Claim 5 states “the mux/demux is configured to receive the first signal light and the second signal light from the first optical switch”. As already stated in claim 1 above, neither optical switches 151/152 are able to send both the first signal light and the second signal light.
	Claims 13 and 14 state “receive the first signal light and the second signal light from the first optical switch” and claims 17 and 18 state “the first optical switch is configured to switch the first signal light and the second signal light”. According to Fig. 11 of the submitted disclosure, a first optical switch, is configured to switch a first signal light 500 (by optical switch 151) or a second signal light 510 (by optical switch 152). Neither 151 nor 152 is configured to switch the first signal light and the second signal light.
Claim 7 states in lines 7-9, “a first optical switch configured to switch, the first signal light and the second signal light…” and further states in lines 10-12, “a second optical switch configured to output the resultant signal light and a signal light output from the multiplexer/demultiplexer”. According to Fig. 11 of the submitted disclosure, a first optical switch, is configured to switch a first signal light 500 (by optical switch 151) or a second signal light 510 (by optical switch 152). Neither 151 nor 152 is configured to switch the first signal light and the second signal light. Furthermore, a second optical switch 153 of Fig. 11 outputs either the output from 110 or the outputs 121/122/123. The optical switch 153 is not a multiplexer. 
Claim 7 also states in lines 16-17, “the first optical switch is configured to switch the first signal light and the second signal light”. As already stated above, a first optical switch, is configured to switch a first signal light 500 (by optical switch 151) or a second signal light 510 (by optical switch 152). Neither 151 nor 152 is configured to switch the first signal light and the second signal light.
Claim 19 is also rejected under 112a by way of dependence on claim 7.
Claims 20 and 21 state “the first optical switch is configured to switch the first signal light and the second signal light”. These claims also suffer from the same issues as claim 7.
Claim 8 states “in a case where the optical add/drop multiplexer malfunctions, providing to the mux/demux, an upstream side input, the first signal and the second signal light and a downstream side input of another signal light”. It seems as though in claim 8, when there is a malfunction, the mux/demux receives three inputs but according to Fig. 16 and paragraph 81 and 82 of the disclosure, mux/demux 120 receives two inputs from an upstream side (signal light 500 and 510).
Claim 9 is also rejected under 112a by way of dependence on claim 8. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 8-9, 13, 14 and 17, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states in lines 19-22, “each of the plurality of mux/demux is further configured to transmit a predetermined fixed wavelength band of the first signal light, multiplex the transmitted first signal light and the second signal light and output a resultant signal light processed by each of the multiplexers/demultiplexers”. It is not clear to examiner if “a predetermined fixed wavelength band” is any random band or if each mux/demux has its own fixed wavelength band to transmit. 
Furthermore, lines 19-22 seem to state that each of the mux/demux multiplexes the transmitted first signal light and the second light and outputs a resultant signal light processed by each of the mux/demux. It is not clear if the resultant signal is processed by each of the mux/demux (i.e. the resultant is based on processing performed by each mux/demux) or if the respective resultant signal is processed by each respective mux/demux.
Claims 2, 5, 13, 14, 17 and 18 are also rejected via dependence on claim 1.
Claim 8 states in lines 2-3, “switching an input destination of a first signal light and a second signal light”. Lines 9-10 states, “providing to the mux/demux the first signal light and the second signal light”. This part of the limitation is vague and confusing to the examiner. Lines 2-3 already states that the first signal light and the second signal light are both input to a mux/demux i.e. switching to the mux/demux from the optical add/drop mux is already performed, but lines 9-10 seems to state that when there is an oadm malfunction, the mux/demux receives the first signal light and second signal light. As per Fig. 16, line 2 of claim 8 occurs when there is a malfunction i.e. mux/demux 120 receives the inputs. If method of claim 8 already switches the input destination of the first and second signal light to the mux/demux 120, it is not clear how the same mux/demux 120 is receiving input of the first signal light and the second signal light when there is a malfunction i.e. lines 2-3 already states what occurs when there is a malfunction.
	Claim 9 is also rejected via dependence on claim 8.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017. The examiner can normally be reached Mon-Sat: 11-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANESH K BARUA/Examiner, Art Unit 2637                                                                                                                                                                                                        
/DAVID C PAYNE/Supervisory Patent Examiner of Art Unit 2637